DETAILED ACTION
Response to Amendment
Notice of Pre-AIA  or AIA  Status
In the present application, filed on or after March 16, 2013, claims 1-3 and 5-14 have been considered and examined under the first inventor to file provisions of the AIA .

Respond to Applicant’s Arguments/Remarks
Applicant’s arguments, see Remarks, filed 09/22/2022, with respect to the rejection(s) of claims 1-3 and 5-14, based solely on the limitations as amended, has been fully considered but are moot because the arguments do not apply to the new combination of references including prior art being used in the current rejection (see below for detail) under new grounds of rejection, necessitated by amendment.

Claim Objections
Claim 1 is objected to because of incorrect spelling of “the resin bloc.” It should have been “the resin block.” Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Arene et al. (Arene – US 2019/0391560 A1) in view of Yosui (Yosui – US 2015/0371761 A1), Pavate et al. (Pavate – US 2010/0127084 A1), Taguchi et al. (Taguchi – US 2010/0193939 A1) and Kayanakis (Kayanakis – US 6,786,419 B2).

As to claim 1, Arene discloses an electronic device comprising:
one radio frequency identification chip (Arene: Abstract, [0002], [0042], and FIG. 1 the functional circuit 4), coated with a resin block (Arene: FIG. 1 the substrate 3) and comprising, on one of its faces flush with the resin bloc (Arene: Abstract, [0002], [0042], and FIG. 1 the functional circuit 4 flush with the substrate 23), connection pads separated by a first distance (Arene: [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b);
a cover,  on top of and in contact located at the surface of the resin block (Arene: Abstract, [0042]-[0043], and FIG. 1 the cover 5: In the description of FIGS. 1a and 1b, the chip 1 also includes a cover 5, with a T-shaped section, the base of the T being assembled with a main face of the substrate 3. In this way, the two longitudinal grooves 2a, 2b are formed between the T-bar of the cover 5 and the main surface of assembly with the substrate 3), the cover forming, with the resin block, two notches (Arene: Abstract, [0040], [0042]-[0044], and FIG. 1 the grooves 2a-2b: In this case, the wire assembled to the chip 1 is not a simple mechanical support for the chip 1, but can contribute to the operation thereof, for example, by forming an antenna, or by electrically connecting the chip to a power supply, or still by distributing a signal to another chip that would also be connected thereto. In this case, of course, the wire is made of, or includes an electrically conductive material. If the wire is provided with an insulating sheath, it may be necessary to strip the wire at its longitudinal section to be accommodated in the groove in order to enable an electrical contact with a connection terminal. But the present disclosure is by no means limited to an electrical conductive wire connected to a connection terminal located in a groove of the chip 1); and
two contacting elements (Arene: [0042], [0051], [0053], [0059], [0084], [0100], and FIG. 1 the connecting pads 6a-6b), located respectively inside of the two notches (Arene: [0042], [0051], [0053], [0059], [0084], [0100], and FIG. 2: a longitudinal section of two wires 7a, 7b is laid out along two grooves 2a, 2b. The pad 6a, 6b occupies a sufficient portion of the groove 2a, 2b to prevent the wire from being fully accommodated therein. During the positioning step, limited efforts are made on the wire 7a, 7b to press it against the pad 6a, 6b and put it in forced abutment against it. FIGS. 2b and 2c show the chip 1 and two wires 7a, 7b upon completion of the positioning step. The wires 7a, 7b are in contact with the pads 6a, 6b, they can also be in contact with one of the edges of the substrate 3 and/or the cover 5 defining the contours of the grooves 2a, 2b on the side faces 1a, 1b of the chip 1) and at the surface of the resin block inside of the notch (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b), the two contacting elements being separated by a second distance (Arene: [0042], [0051], [0053], [0059], [0084], [0100], and FIG. 2),
each notch being intended to receive a conductive wire, contacting the contacting element located inside the notch (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

Arene does not explicitly disclose:
the cover, made of silicon; on top of and in contact with a passivation layer located at the surface of the resin block, and the two contacting elements being separated by a second distance greater than the first distance.

However, it has been known in the art of semiconductor device to implement the substrate as the resin block, as suggested by Yosui, which discloses the substrate as the resin block (Yosui: Abstract, [0064]-[0065], [0068]-[0070], and FIG. 8-9: the element body 10 is formed preferably by stacking resin substrates 11 and 12 made of a liquid crystal polymer (LCP), for example. Rectangular-spiral (coil-shaped) conductor patterns 31, 32, 34, and 35 are provided on the resin substrate 11).
Therefore, in view of teachings by Arene and Yosui, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the electronic device of Arene to include the substrate as the resin block, as suggested by Yosui. The motivation for this is to implement a known alternative material of an electronic device substrate.

Further the combination of Arene and Yosui does not explicitly disclose a cover on top of and in contact with a passivation layer located at the surface of the resin block.

However, it has been known in the art of electronic device to implement a cover on top of and in contact with a passivation layer located at the surface of the resin block, as suggested by Pavate, which discloses a cover on top of and in contact with a passivation layer located at the surface of the resin block (Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the antenna 356 are printed onto first and second conductive surfaces (e.g., pads 334 and 335) configured to electrically communicate with the printed integrated circuit 310. In such an embodiment, the integrated circuit 310 generally comprises an uppermost passivation layer having first and second openings therein, exposing the first and second conductive surfaces (e.g., pads 334 and 335)).
Therefore, in view of teachings by Arene, Yosui, and Pavate it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the electronic device of Arene and Yosui to include a cover on top of and in contact with a passivation layer located at the surface of the resin block, as suggested by Pavate. The motivation for this is to implement a known alternative method for an electronic device design.

The combination of Arene, Yosui, and Pavate does not explicitly disclose the cover is made of silicon.

However, it has been known in the art of chip design to implement wherein the cover is made of silicon, as suggested by Taguchi, which discloses wherein the cover is made of silicon (Taguchi: Abstract, [0068], [0074], and FIG. 8 the cap 46: a cap 46 is provided on the wiring substrate 1, and thus the MEMS acceleration sensor 30 is hermetically sealed in the concave portion C of the wiring substrate 1. The cap 46 is formed of silicon, and is fixed to the wiring substrate 1 by the Au- Sn bonding or the Au- In bonding).

Therefore, in view of teachings by Arene, Yosui, Pavate, and Taguchi it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the chip design of Arene, Yosui, and Pavate to include wherein the cover is made of silicon, as suggested by Taguchi. The motivation for this is to selectively choose an appropriate cover material for protecting an electronic chip.

While the combination of Arene, Yosui, Pavate, and Taguchi discloses the electronic device having the connection pads, separated by a first distance (Arene: FIG. 1 the terminals 4a-4b), connected to the two contacting elements (Arene: FIG. 1 the connecting pads 6a-6b) being separated by a second distance (Arene: FIG. 1), wherein each of two contacting elements contacts a conductive wire located inside the notch (Arene: [0042], [0051], [0059], [0084], [0100], FIG. 1 the terminals 4a-4b, and FIG. 4), the combination of Arene, Yosui, Pavate, and Taguchi does not explicitly disclose the connection pads, separated by a first distance, connected to the two contacting elements being separated by a second distance greater than the first distance, wherein each of two contacting elements contacts a conductive wire.

However, it has been known in the art of electronic device design to implement the connection pads, separated by a first distance, connected to the two contacting elements being separated by a second distance greater than the first distance, wherein each of two contacting elements contacts a conductive wire, as suggested by Kayanakis, which discloses the connection pads, separated by a first distance (Kayanakis: Abstract, column 3 lines 52-column 4 lines 6, and FIG. 3 the chip 26 provided with contacts 28 and 30), connected to the two contacting elements (Kayanakis: Abstract, column 3 lines 52-column 4 lines 6, and FIG. 3-5 the conductive ink 22 and 24) being separated by a second distance greater than the first distance (Kayanakis: Abstract, column 3 lines 52-column 4 lines 6, and FIG. 3-5 the conductive ink 22 and 24:), wherein each of two contacting elements contacts a conductive wire (Kayanakis: Abstract, column 3 lines 52-column 4 lines 25, and FIG. 3-5 the conductive ink 22 and 24: the invention concerns a contactless smart card comprising an antenna (12) on an antenna support (10) made of fibrous material, this antenna consisting of a turn and two contacts (14 and 16) screen printed on the antenna support, a card body (32 and 34) on each side of the antenna support, and a chip (26) provided with contacts (28 and 30), connected to the antenna. This card also features a chip support (20) made of fibrous material having two conductive strips (22 and 24), screen printed on the chip support (20), and to which the contacts (28 and 30) of the chip (26) are connected, the chip support (20) being positioned on the antenna support (10) so that the conductive strips (22 and 24) come into contact with the contacts (14 and 16) of the antenna and connect with the latter, and in such a way that the chip (26) is positioned in a cavity (18), made for this purpose in the antenna support (10)).
Therefore, in view of teachings by Arene, Yosui, Pavate, Taguchi and Kayanakis, it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the chip design of Arene, Yosui, Pavate, and Taguchi, to include the connection pads, separated by a first distance, connected to the two contacting elements being separated by a second distance greater than the first distance, wherein each of two contacting elements contacts a conductive wire, as suggested by Kayanakis. The motivation for this is to support connections between the chip and the antenna.

As to claim 2, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the chip is coated, on all of its surfaces, with the resin block (Yosui: Abstract, [0064]-[0065], [0068]-[0070], and FIG. 8-9: the element body 10 is formed preferably by stacking resin substrates 11 and 12 made of a liquid crystal polymer (LCP), for example. Rectangular-spiral (coil-shaped) conductor patterns 31, 32, 34, and 35 are provided on the resin substrate 11) and the passivation layer (Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the antenna 356 are printed onto first and second conductive surfaces (e.g., pads 334 and 335) configured to electrically communicate with the printed integrated circuit 310. In such an embodiment, the integrated circuit 310 generally comprises an uppermost passivation layer having first and second openings therein, exposing the first and second conductive surfaces (e.g., pads 334 and 335)), except for areas of contact with the contacting elements (Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the antenna 356 are printed onto first and second conductive surfaces (e.g., pads 334 and 335) configured to electrically communicate with the printed integrated circuit 310. In such an embodiment, the integrated circuit 310 generally comprises an uppermost passivation layer having first and second openings therein, exposing the first and second conductive surfaces (e.g., pads 334 and 335)).

As to claim 3, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the cover and the resin block together form said two notches, each comprising one of said two contacting elements, the cover having, along a cross-section plane perpendicular to the length of the notches, a “T”- shaped cross-section (Arene: Abstract, [0040], [0042]-[0044], FIG. 1 the grooves 2a-2b and FIG. 4: the chip 1 also includes a cover 5, with a T-shaped section, the base of the T being assembled with a main face of the substrate 3. In this way, the two longitudinal grooves 2a, 2b are formed between the T-bar of the cover 5 and the main surface of assembly with the substrate 3. Like the substrate 3, the cover 5 can also be provided with a functional circuit, connection terminals and/or conductive tracks or vias. These elements can be electrically and functionally connected to the functional circuit 4). 

As to claim 5, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the resin block is made of at least one polymer material (Yosui: Abstract, [0064]-[0065], [0068]-[0070], and FIG. 8-9: the element body 10 is formed preferably by stacking resin substrates 11 and 12 made of a liquid crystal polymer (LCP), for example. Rectangular-spiral (coil-shaped) conductor patterns 31, 32, 34, and 35 are provided on the resin substrate 11).

As to claim 7, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the resin block enables to enlarge a surface area for attaching the cover (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b and Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the antenna 356 are printed onto first and second conductive surfaces (e.g., pads 334 and 335) configured to electrically communicate with the printed integrated circuit 310. In such an embodiment, the integrated circuit 310 generally comprises an uppermost passivation layer having first and second openings therein, exposing the first and second conductive surfaces (e.g., pads 334 and 335)).

As to claim 8, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the resin block enables to laterally offset connection pads of the radio frequency identification chip (Arene: [0042], [0051], [0059], [0084], [0100], FIG. 1 the terminals 4a-4b, and FIG. 4: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

As to claim 9, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 1 further comprising the device according to claim 1, wherein the chip has an upper surface with a surface area smaller than a surface area of contact of the cover with the resin block (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b and Pavate: [0046] and FIG. 3: In one embodiment, first and second ends of the antenna 356 are printed onto first and second conductive surfaces (e.g., pads 334 and 335) configured to electrically communicate with the printed integrated circuit 310. In such an embodiment, the integrated circuit 310 generally comprises an uppermost passivation layer having first and second openings therein, exposing the first and second conductive surfaces (e.g., pads 334 and 335)).

As to claim 10, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 1 further comprising a radio frequency identification tag comprising:
at least one device according to claim 1; and
at least one conductive wire engaged into the notch(es (Arene:  [0002], [0042], [0051], [0059], [0084], [0086], [0100], FIG. 1 the terminals 4a-4b and FIG. 4-5: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b)).

As to claim 11, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 10 further comprising the tag according to claim 10, wherein the conductive wire(s) form one or a plurality of antennas of the radio frequency identification chip (Arene:  [0002], [0042], [0051], [0059], [0084], [0086], [0100], FIG. 1 the terminals 4a-4b and FIG. 4-5: To manufacture such a transmission reception device, or a chain of such devices, two wire coils are placed in the unwinders of the positioning members 9a, and these wires 7a, 7b are deployed through the positioning members 9 until they are attached to the storage spool of the reel forming the positioning member 9b. Once positioned, the different positioning members are activated to position the wires in a state of tension and in the same plane to prepare the insertion of the wires 7a, 7b into the chips 1. Transmission reception chips 1, for example, RFID chips, are positioned in the chip storage zone and can be successively moved, during the processing sequences, to the insertion position by the handling device 11).

As to claim 12, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 11 further comprising a textile yarn comprising at least one radio frequency identification tag according to claim 11 (Arene:  [0042], [0051], [0059], [0084], [0100], [0115]-[0117], FIG. 1 the terminals 4a-4b and FIG. 4-5: The transmission reception device 15, 20 of the first and second examples can be inserted into a textile thread, for example, by taping, as taught in document U.S. Pat. No. 8,814,054. More generally, it can be inserted into a textile or plastic material, a fabric or a sheath).

As to claim 13, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 1 further comprising a method of manufacturing the device according to claim 1 (Arene:  [0037], [0042], [0049], [0051], [0059], [0084], [0099]-[0101], [0115]-[0117], FIG. 1 the terminals 4a-4b and FIG. 4-5: his second example relates to a transmission reception device 20, similar to the one of the first example. In this second example, however, shown schematically in FIG. 5a, the transmission reception device 20 has an antenna with a loop, formed by electrically connecting one end of one wire 7b to the other wire 7a. To manufacture this device, a manufacturing process similar to the one of the preceding example is used. During each new processing sequence, the members that the piece of equipment 8 is made of simultaneously perform the following operations, before moving the wire by a set length and repeating these operations again).

As to claim 14, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 13 further comprising the method of claim 13, comprising the steps of:
positioning at least one radio frequency identification chip (Arene: Abstract, [0002], [0042], and FIG. 1 the functional circuit 4) on a first support (Arene: FIG. 1 the substrate 3);
coating the radio frequency identification chip with a resin block (Arene: FIG. 1 the substrate 3 and Yosui: Abstract, [0064]-[0065], [0068]-[0070], and FIG. 8-9: the element body 10 is formed preferably by stacking resin substrates 11 and 12 made of a liquid crystal polymer (LCP), for example. Rectangular-spiral (coil-shaped) conductor patterns 31, 32, 34, and 35 are provided on the resin substrate 11);
transferring the chip onto a second support by means of the first support (Arene: [0068]-[0071], [0076], [0099], [0116], and FIG. 3-5);
exposing active areas of the radio frequency identification chip (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b);
depositing a dielectric layer at the surface of the resin block (Arene: Abstract, [0042]-[0043], and FIG. 1 the cover 5: In the description of FIGS. 1a and 1b, the chip 1 also includes a cover 5, with a T-shaped section, the base of the T being assembled with a main face of the substrate 3. In this way, the two longitudinal grooves 2a, 2b are formed between the T-bar of the cover 5 and the main surface of assembly with the substrate 3);
forming at least one connection pad and at least one contacting element (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b); and
bonding a cover above the resin block, to form at least one notch at the level of the contacting element (Arene: [0042], [0051], [0059], [0084], [0100], and FIG. 1 the terminals 4a-4b: The transmission reception device also includes a functional transmission reception circuit 4, and two wire segments 7a, 7b accommodated in the grooves 2a, 2b and spreading out each from one side of a groove 2a, 2b to form a dipole-shaped antenna. The wire segments 7a, 7b are in electrical contact with terminals 4a, 4b of the functional circuit 4, arranged in the groove, via a bonding material 17. The wire segments are also maintained in the grooves 2a, 2b by one adhesive 18 positioned in these grooves 2a, 2b and on the exposed side of the wires 7a, 7b).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Arene et al. (Arene – US 2019/0391560 A1) in view of Yosui (Yosui – US 2015/0371761 A1), Pavate et al. (Pavate – US 2010/0127084 A1), Taguchi et al. (Taguchi – US 2010/0193939 A1), and Kayanakis (Kayanakis – US 6,786,419 B2) and further in view of Ryo Imura (Imura - The World Smallest RFID micron Chip Bringing about New Business and Lifestyles).

As to claim 6, Arene, Yosui, Pavate, Taguchi and Kayanakis disclose the limitations of claim 1 except for the claimed limitations of the device according to claim 1, wherein the chip has:
a length in the range from 300 to 500 um;
a width in the range from 300 to 500 um; and
a thickness in the range from 50 to 100 pm.
However, it has been known in the art of chip design to implement the chip has: a length in the range from 300 to 500 µm; a width in the range from 300 to 500 µm; and a thickness in the range from 50 to 100 µm, as suggested by Imura, which discloses the chip has: a length in the range from 300 to 500 µm; a width in the range from 300 to 500 µm; and a thickness in the range from 50 to 100 µm (Imura: Abstract and FIG. 1: An ultra small RFID (Radio-Frequency IDentification) µ-Chip storing a unique 128-bits ROM ID code has been developed for use in a reliable authentication through a network based secure ID management. Its extremely small size chip designed to be 0.4mm x 0.4mm and 60 micron thick enables so many applications, even for paper media such as labels and cards. The unique ID code number written without duplication during fabrication can be used and applied for secure identification of each individual product level, and the authentication system using p-Chip leads to various secure solutions in business and lifestyles).
Therefore, in view of teachings by Arene, Yosui, Pavate, Taguchi, Kayanakis, and Imura it would have been obvious to one of the ordinary skill in the art before the effective filing date of the claimed invention to implement in the chip design of Arene, Yosui, Pavate, Taguchi and Kayanakis to include the chip has: a length in the range from 300 to 500 µm; a width in the range from 300 to 500 µm; and a thickness in the range from 50 to 100 µm, as suggested by Imura. The motivation for this is to selectively choose an appropriate chip dimension for a need of an appropriate application.

Citation of Pertinent Art 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure:
Andia Vera et al., US 11,502,411 B2, discloses radiofrequency transmission/reception device.
Rolland et al., US 11,081,466 B2, discloses method for joining a microelectronic chip to a wire element.
Brun et al., US 2012/0064671 A1, discloses method for producing chip elements equipped with wire insertion grooves.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP §706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG PHAM whose telephone number is (571)-270-3668.  The examiner can normally be reached on Monday - Thursday 9:30 AM - 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUAN-ZHEN WANG can be reached on (571)-272-3114.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUANG PHAM/Primary Examiner, Art Unit 2684